Title: To John Adams from James Lovell : Confidential, 27 September 1779
From: Lovell, James
To: Adams, John


     
      
       Monday 27th. of Sepr. 1779
      
     
     Not knowing, my dear Sir, how certain Things now in agitation may this day be terminated here, I chuse to state, at this time, some Proceedings two days old, that I may not be thought to give them a Gloss in the Stile of an After-Prophet turned Historian or Painter.
     For a Ground Work I refer you to the Report of the Committee of 13 with its consequent Yeas and Nays, which is certainly now in your Hands in print; and also to what you must have some how or other come to the Knowledge of, respecting a long Struggle about Cod and Hadock; and further, to your own Reading and Judgment concerning the parliamentary Propriety of appointing a Man to carry into effect by all the Powers of skilful Negociation, a Measure to which he has been opposed Tooth and Nail in the whole preparatory Progress of it. Nor can I omit to call to your mind what I already must have written either to you or the lovely Portia,—that the Lentorof Proceedings here should account for the appearances of Injustice done you by an Assembly, 9/10ths of which profess, and probably have, an Esteem for you.
     Two Things are to be transacted with Britain, a Major and consequent Minor, as soon as her Madness and Folly begin to subside. But only one Agent is to manage them. The Commissions are drawn and Instructions also. The Blanks are to be filled. Doctr. F—— was nominated, out of order. This led one Man to suggest that he should find himself obliged when such a Nomination should again be attempted, and done in order to follow it with the Nomination of Doctr. L—as a much more suitable Character, which he would endeavor to make plain by various Testimonies in his Possession part known and part yet unknown to the Assembly. A Question was then moved by a Gentleman in that Company named Mathews and seconded by one named Lovell that no Member, while there acting, or for nine Months after, should be elected to a place for which he or another for him received &c.—by Yeas and Nays the nine months part was lost and the other part by the previous Question.
     J Adams was nominated by Mr. Laurens and J Jay by Meriwether Smith. Adjurned to meet on the next day (Sunday) at 10 oClock, met; baloted; 5 for J A, 4 for J J, 3 could not agree. On a 2d Tryal 6 for J A, 5 for J J; one could not agree. The mover of the motion above not being likely to consent with his Colleague to carry it into effect, The Baloting was postponed.
     It had been frequently pressed on the Members to order some Resolves now on the Table, and but very lately passed (respecting Points on which the Temper of Spain towards us greatly depends) to be forwarded to the Commissioner at that Court, as Answers to the Questions which he hinted to us in 6 days after the Treaties with France, again on the 2d of Apr., again plainly and urgently for our Answer on Augst. 27, again more urgently on Oct. 19, again on Decr. 5th. &c. &c. A cut and dried Commission such as must pass hereafter was produced moved for and seconded out of order. A Motion was then made and seconded for chusing a Minister plenipotentiary to do exactly what a Commissioner is now fully authorised to do; as much so, exactly, as were the 3 at the Court of France. The Pretence for this was the accepted 2d. Paragraph of a Report, vid Apr. 15th that Ministers plenipotentiary were only necessary at Versailles and Madrid. The Spirit and Intent of which Paragraph lay in the word only and not in a technical use of Ministers as setled by France and us on the Arrival of Mr. Gerard. Some good and not young Men, on this question, saw not the Trap under the Chaff. Who could deny that we have assented to additional parade and expence in a Minister above a Commissioner? Who could deny that two Persons would be on pay, for a time, together at once, to do the same business? Who could deny that A. Lee’s compleat Vindications were on the Table of Congress? This last Matter and all characterising was said to be untimely, as much as in a question about creating a Quarter Master General when we had a Quarter Master; for that A Lee stood as fair for nomination to the new Commission as any Man else, and then we should be allowed full Liberty to speak to Character. A majority can thus kill but it requires seven to make alive. But seven thus killed. For, Mr. Laurens tho’ he spoke against the Question voted for it, and then nominated A Lee. This last act of his in such a desperate case does not make up for depriving a much injured man of the advantage of showing that he was artfully knocked down by six upon a presumption that seven could not be found to assist in recovering him from the Violence of the Blow. Mr. J Adams was also nominated for Spain by Mr. Paca, Mr. J Jay by Mr. Mercer of Virga. Mr. 
     This Accomodation Scheme had been proposed in Whispers early in the Morning, to provide places for the two nominated the day before. One to have a Post of the highest honor, and the other to take the Post of a Man murdered on purpose to make Room.
     Are not these doings a compleat Appendix to the Report of the Committee of 13 and the proceedings thereon months ago? Look at the Names. ≡ Here I must join in an old Exclamation of Francis Lightfoot Lee when he had seen a whole day wasted. “What d——d dirty Work is this of Politicks!”
     I will now state the votes, Remarking that, being Sunday, Mr. McKean was able to attend; but your sworn Friend the Farmer will alone finish it. N Yk. is represented by Mr. Jay and Mr. Lewis, not by one. N Jersey by Mr. Fell and Mr. Houston. Contt. by Mr. Huntingdon or Mr. Root.
     
     
      1st. Ballot
      2d. Ballot
      1st.
      2d
     
     
      
       JA
      
      
       JA
      
      
       JJ
      
      
       JJ
      
     
     
      N H
      "
      N Yk
      "
     
     
      Mass
      "
      Maryl.
      "
     
     
      R Is
      "
      Virg
      "
     
     
      Contt.
      "
      Nth. Car.
      "
     
     
      Delaw.
      "
      4
      N Jers.
     
     
      5
      Pens
      
      5
     
     
      
      6
      
      
     
    
   
     
      Vote. For a Minister for Sp——
      
     
     
      Yea
      divid
      Nay
     
     
         Contt.
      R Is
      N. H.
     
     
         N Yk
      Pens
      Mas:
     
     
         N Jersey
      2
      Del.
     
     
         Maryl
      
      3
     
     
         Virg
      
      
     
     
         Nth C
      
      
     
     
         Sth C
      
      
     
     
      7
      
      
     
    
    